Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an Appeal Brief decision received on 4/30/2021.
2.	Claims 1-20 are pending.
Response
3.	The examiner withdraws previous 35 USC 103 rejections (mailed on 4/07/2020) due to above decision.
Reason for allowance
4.	PTAB decides that pending independent claims 1, 10, and 15 are patentable over  cited prior art of Singh, in view of Miura and Dal Dasso because these prior art do not disclose an apparatus, a system and its associating computer-implemented method for an arm control system for a work vehicle, c, comprising features:
a controller comprising a memory and a processor, wherein the controller is configured to:
receive a signal indicative of a type of implement coupled to an arm of the work
vehicle;
enable movement of the arm between a lowered position and a raised position while the type of implement is an unrestricted-height implement; and
enable movement of the arm between the lowered position and an intermediate position and block upward movement of the arm beyond the intermediate position while the type of implement is a restricted-height implement;
wherein the arm is configured to position the unrestricted-height implement at a first height while the arm is in the raised position, the arm is configured to position the restricted-height implement at a second height while the arm is in the intermediate position, and the second height is below the first height.
5.	Dependent claims 2-9, 11-14, and 16-20 are allowed because they incorporate above allowable features from their parent claims.
Conclusion
6.	Claims 1-20 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662